         Case 3:20-cv-00064-SDD-RLB             Document 9         10/08/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

DA’VONTAY DAVIS                           * CIVIL ACTION NO. 3:20-cv-64
                                          *
VS                                        * Judge Shelly D. Dick
                                          *
AMERISURE INSURANCE COMPANY,              *
UNIVERSAL ELECTRIC COMPANY, INC.          *
AND LUTHER DRIGGER                        * Magistrate Richard Bourgeois, Jr
******************************************************************************

                         MOTION TO DISMISS WITH PREJUDICE

       NOW INTO COURT, through undersigned counsel, comes plaintiff, Da’Vontay Davis

(“Plaintiff”), who respectfully submits that he has compromised and settled all of his claims against

defendants, Amerisure Insurance Company, Universal Electric Company, Inc., and Luther

Driggers (collectively, “Defendants”), and thus the Plaintiff wishes to dismiss all of his claims

against the Defendants, with prejudice.

       WHEREFORE, the Plaintiff respectfully moves this Honorable Court for the entry of an

Order dismissing all of his claims asserted against the above-referenced Defendants, with

prejudice, each party to bear its own costs and attorneys’ fees.

                                              Respectfully submitted,


                                              ______________________________
                                              Richard F. Zimmerman, III (#31374)
                                              Gordon McKernan Injury Attorneys
                                              5656 Hilton Avenue
                                              Baton Rouge, Louisiana 70808
                                              Telephone: (225) 388-3115
                                              Facsimile: (225) 490-4519
                                              Richard@getgordon.com
                                              Attorneys for Plaintiff




                                                -1-
         Case 3:20-cv-00064-SDD-RLB            Document 9      10/08/20 Page 2 of 3




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the above and foregoing pleading has been served

upon counsel of record for plaintiff via CM/ECF, this 8th day of October, 2020.


                           ______________________________
                             Richard F. Zimmerman, III (#31374)




                                               -2-
         Case 3:20-cv-00064-SDD-RLB           Document 9       10/08/20 Page 3 of 3




                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA

DA’VONTAY DAVIS                                     *   CIVIL ACTION NO. 3:20-cv-64
                                                    *
VS                                                  *   Judge Shelly D. Dick
                                                    *
AMERISURE INSURANCE COMPANY,                        *
UNIVERSAL ELECTRIC COMPANY, INC.                    *
AND LUTHER DRIGGER                                  *   Magistrate Richard Bourgeois, Jr

*****************************************************************************

                                           ORDER

       CONSIDERING THE ABOVE AND FOREGOING Motion to Dismiss with Prejudice;

       IT IS HEREBY ORDERED that the Motion to Dismiss with Prejudice of the plaintiff,

Da’Vontay Davis, is GRANTED, hereby dismissing, with prejudice, all claims asserted against

the defendants, Amerisure Insurance Company, Universal Electric Company, Inc.,

and Luther Driggers, with each party to bear its own costs and attorneys’ fees.

       BATON ROUGE, Louisiana, this _________ day of ______________________, 2020.



                                                    ____________________________________
                                                    J U D G E




                                              -1-
